DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The claims have been amended as follows:

12.	(Cancelled)
13.	(Cancelled)
14.	(Cancelled)
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled)
18.	(Cancelled)
19.	(Cancelled)
20.	(Cancelled)


Response to Amendment
3.	According to the Preliminary Amendment, filed 16 February 2021, the status of the claims is as follows:
Claims 1-11 are as originally filed; and
Claims 12-20 are withdrawn.
Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 16 February 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Reasons for Allowance
5.	This application is in condition for allowance except for the presence of claims12-20 directed to an invention non-elected without traverse.  Accordingly, claims 12-20 been cancelled by the Examiner’s Amendment above.
6.	Claims 1-11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-11, the prior art of record does not teach method for administering tests using an antigen testing kit of base claim 1, including the following, in combination with all other limitations of the base claim:
…
providing the antigen testing kit, the antigen testing kit including:
a first portion hingedly coupled to a second portion, allowing for the antigen testing kit to be opened and closed in a clamshell configuration,
 concentrated antigens, each one of the plurality of concentrated antigens being disposed in a sealable container, and 
wherein the second portion includes a plurality of wells capable of receiving an amount of concentrated antigen, and
a third portion having disposed therein a plurality of sealable containers containing a dilutant;
extracting a predetermined amount of concentrated antigen from one of the plurality of concentrated antigens;
dispensing the predetermined amount of concentrated antigen into a corresponding one of the plurality of wells;
repeating the extracting and dispensing steps until a desired number of the plurality of wells contain concentrated antigen;…

White, Jr. et al., U.S. Patent No. 5,647,371 A (“White”), merely teaches the following:
A method for administering tests using an antigen testing kit (see “The present invention relates to a method for performing skin tests for allergic or other diagnostic reason.” in col. 1, ll. 6-7), comprising:
…
providing a prick tester (“skin test device”) 20 having a plurality of needles (“plurality of individual pressure puncture heads or picks”) 24 extending thereon (see “In the embodiment shown in FIG. 2, the multi-headed applicator 21 has an elongated body 23 forming a relatively rigid handle. The handle may be of a variety of styles and shapes so long as it may be easily grasped in one hand. The multi-headed applicator 21 also includes a plurality of individual pressure puncture heads or picks 24, forming a scarifier portion having at least one skin piercing epidermal ” in col. 3, ll. 58-56); 
aligning (see lines between “individual picks 24” and “openings 28” in fig. 2) the plurality of needles 24 of the prick tester 20 with the plurality of wells (“a series of wells or, as shown, a series of vial holders”) 22 (see “The source 22 of biological or other testing substances for skin testing includes a series of wells or, as shown, a series of vial holders, located in stand member 26.” in col. 4, ll. 4-6);
inserting each of the plurality of needles 24 of the prick tester 20 into one of the plurality of wells 22 (see fig. 3); and
applying the plurality of needles of the prick tester to the skin of a patient to elicit a potential response (see “The applicator is then used to deposit the testing substances epicutaneously by piercing the skin with each pick to a predetermined depth. The pierced skin is observed for response to the testing substance.” in col. 4, ll. 59-62).
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/18/2021